t c summary opinion united_states tax_court george w moss and gwendolyn arline-moss petitioners v commissioner of internal revenue respondent docket no 11414-02s filed date george w moss and gwendolyn arline-moss pro sese timothy s murphy for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure for petitioners concede as correct respondent's adjustments for a charitable_contributions of dollar_figure on schedule a itemized_deductions b repairs expense of dollar_figure on schedule e supplemental income and loss and c labor expenses of dollar_figure on schedule e respondent concedes that petitioners are entitled to deduct travel_expenses of dollar_figure on schedule c profit or loss from business and miscellaneous expenses of dollar_figure on schedule e the issue remaining for decision is whether petitioners are entitled to deduct on schedule c dollar_figure of telephone expenses some of the facts have been stipulated and are so found the stipulation of facts and exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioners resided in flint michigan background during the year gwendolyn arline-moss petitioner was employed by the state of michigan as a supervisor in the office of financial management she also worked part-time as a real_estate agent for robert edwards and associates edwards there were agents at the company and only desks from which to work due to the difficulty in obtaining work space at the 1the amount of the adjustment was misstated as dollar_figure during the oral agreement on the record edwards office petitioner set up an office in the basement of her home she had installed in her basement office an ameritech telephone line that was separate from the personal home telephone the ameritech line serviced her business phone number a fax number and an internet line petitioner was also billed by ameritech for cell phone service petitioner paid ameritech dollar_figure for telephone services in discussion because petitioners failed to meet the requirements of sec_7491 the burden_of_proof does not shift to respondent in this case sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business generally a taxpayer must establish that deductions taken pursuant to sec_162 are ordinary and necessary business_expenses and must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 43_tc_824 sec_1_6001-1 income_tax regs where a taxpayer has established that he has incurred a trade_or_business expense failure to prove the exact amount of the otherwise deductible item may not always be fatal generally unless precluded by sec_274 the court may estimate the amount of such an expense and allow the deduction to that extent see 255_f2d_128 10th cir affg 27_tc_413 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however there must be some basis upon which an estimate may be made 85_tc_731 without such a basis an allowance would amount to unguided largesse 245_f2d_559 5th cir with respect to certain business_expenses specified in sec_274 however more stringent substantiation requirements apply sec_274 disallows deductions for traveling expenses gifts and meals and entertainment as well as for listed_property unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement the amount of the expenses the time and place of the expense the business_purpose of the expense and the business relationship to the taxpayer of the persons involved in the expense the term listed_property is defined in sec_280 and includes cellular phones and other similar telecommunications equipment such as pagers see sec_280f the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense sought to be deducted sec_1_274-5t temporary income_tax regs fed reg date petitioners submitted copies of ameritech phone bills for that contain summary information on petitioner's telephone charges but give no detail on the nonbasic and larger charges included in the total bill for example each bill shows a monthly service charge and separate charges for local and long distance service and for taxes for some months the bills show separate charges for internet service and for paging still other monthly bills show in some cases hundreds of dollars of charges for which there is no explanation the face of the bill states for detailed charges - see page there is however no page available for any of the bills with respect to what the court assumes from petitioners' testimony may be cell phone charges there is nothing in the record meeting the requirements of sec_1_274-5t temporary income_tax regs fed reg date if the charges were other than cell phone charges petitioners have failed to offer any explanation or any substantiation for them petitioners for the real_estate business phone paid dollar_figure for monthly service charges and separate charges for local and long distance service taxes internet service and paging the court finds that petitioners have failed to properly substantiate telephone charges in connection with a trade_or_business in excess of that amount reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
